Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 4 and 14 are canceled. Claims 1, 2, 6-113 and 16-20 are amended. Claims 1-3, 5-13 and 15-20 are pending.

Response to Arguments
	The 112 rejections of the claims are withdrawn in view of the claim amendments.
	The objection to claim 5 is withdrawn in view of the claim amendment.
	The 101 rejection of the claims is withdrawn in view of the claim amendments as the claims appear to integrate the computer-implemented method with the abstract idea into a practical application.
	Applicant’s arguments with regard to the 102 and 103 rejections have been considered and are persuasive. However, applicant’s amendments include more than those incorporated from claims 4 and 14 and therefore new rejections based on a further search of the prior art are appropriately applied and the rejection is made final.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-3, 6-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatnetable over Turney (2014/0330654) in view of O’Leary (2013/0262269), Vippagunta (9,928,518) and Hammad (2012/0136796).

Turney discloses:
1. A computer-implemented method of conducting transactions between a customer and a merchant, comprising:
	receiving login information for a customer account associated with the customer at a merchant venue associated with the merchant (Fig. 3, block 300, Para. 0072);
	assigning, via the server, a ticket to the customer account (Para. 0063, enabling restaurant app 108 to associate an open ticket at the restaurant 104 with the user 102;
	associating a bill amount from the merchant account with the ticket (Para. 0065, The POS module 128 sends the bill data 130 to a billing database 132 hosted by the system server 110 (or by another computer).  The system server 110 sends the bill data 130 to the user's mobile device 106 for display, Para. 0065, The POS terminal 122 associates the order data 120 with the user's table number, ticket number, or other identifier.);
	receiving, from the customer account, an approval to carry out a financial transaction for at least the bill using a customer account number (Para. 0066, the user 102 selects the items on the bill that he intends to pay for…In some examples, the user 102 inputs payment information, such as a credit card number, debit card number, PayPal.TM.  account information, or other payment information.); and
	receiving, from the gateway, a notification that the financial transaction is completed using the customer account number (Para. 0067, Once the payment has been processed, the POS terminal 122 sends a payment confirmation 142 to the system server 110, which transmits the payment confirmation 142 to the user's mobile device 106 for display.), 
Turney does not disclose:
receiving, via a server over a network, a request from a web browser to open a
merchant account;
	creating, via the server, the merchant account with a gateway that provides integration between websites and a merchant interface associated with the merchant account;
However, O’Leary discloses:
Background:
	[0004] Shopping cart applications, one of which is known as "X-Cart", provide a website for merchants which are highly customizable. Furthermore, merchants can select the payment gateways to be coupled with the shopping cart application to provide an online transaction system. In order to access the service, a merchant must first open an account with the shopping cart provider. Then, in a separate operation, open an account with a payment gateway. Such gateways facilitate the transfer of monies between the merchant and the customer in a secure fashion and environment. Many shopping cart applications are configured to be capable of integration with such gateways. As a result, the customer can navigate to the gateway selected by the merchant once a product or service has been selected for purchase.
	[0005] A problem with such arrangements is that merchants need to interface with two service providers. This can create an excessive administrative burden. Furthermore, it is often difficult for merchants and buyers to arrive at a resolution if problems arise. That is because there is no central location or meeting point for the resolution of issues.
SUMMARY OF THE INVENTION
	[0007] The invention provides a system for electronic transactions between merchants and buyers, the system comprising: [0008] a shopping cart module configured to provide a merchant portal for merchants to display details of goods for sale and to provide a buyer portal for buyers to select and purchase the goods; [0009] a shipping module configured automatically to provide buyers automatically with details of a shipping service of at least one shipper for shipping the goods selected for purchase by the buyer, and to communicate shipping orders automatically to the at least one shipper following checkout of goods for purchase by the buyer; [0010] a banking module for providing a payment gateway for facilitating distribution and transfer of funds amongst merchants, shippers, and a system provider; and [0011] an administration module configured for executing a merchant registration process for enabling a merchant to register with the system provider, in which the registration process with the system provider includes automatically registering an account for the merchant with both the shopping cart module and with the payment gateway.
	[0012] The administration module may be configured so that the merchant registration process can include receiving merchant application information from a web form, storing the merchant application information, associated a fee structure with the merchant application information, and writing at least the merchant application information to the banking module.
	storing merchant account information and customer account information in a database;
However, Vippagunta discloses:
Col. 7 ll 12-21, The transaction engine 202 may include an account management module 210, a transaction management module 212, a transaction token module 214, a transaction retrieval module 216, a payment module 218, a promotion module 220, a metrics module 222, and an inventory management module 224. The transaction engine 202 may further include a data store 226. The data stored 226 may store merchant accounts 228, customer accounts 230, a transaction database 232, a promotion database 234, a transaction token database 236, and a metrics database 238.
	wherein the notification from the gateway includes a tokenized identifier (ID) for the financial transaction.
However, Hammad discloses:
(0155) Tokenization of consumer transactions, and tokenization of one or more of a i) transaction ID…
	One of ordinary skill would have een motivated to modify O’Leary, Vippagunta and Hammad with Turney as the additional references are directed towared payment processing between merchants and customers. Turney discloses a restaurant app that customers may register with to interface with the restaurant but does not disclose the process of the restaurant establishing the account with the restaurant app. The restaurant app may be associated with several restaurants indicating that the restaurant is using an app of a provider rather than its own proprietary app (Para’s 0075-0077), therefore a registration process for the restaurant is assumed.

2. The computer-implemented method of claim 1, wherein the customer account is associated with a tokenized payment card number (Para. 0066, PayPal).

3. The computer-implemented method of claim 2, wherein the tokenized payment card
number is stored for repeated use (Para. 0066, payment information is already stored).

6. The computer-implemented method of claim 3, wherein the tokenized payment card number is a selection out of a plurality of payment card numbers (Para. 0066, credit card, debit card, etc.).

7. The computer-implemented method of claim 1, wherein the customer account is associated with two or more of: a credit card number, a debit card number, a gift card number, and a bank account number (Para. 0066, credit card, debit card, etc.).

8. The computer-implemented method of claim I further comprising transmitting to the
merchant account an indicator that the financial transaction is successfully completed (Para. 0067, Once the payment has been processed, the POS terminal 122 sends a payment confirmation 142 to the system server 110. Suggests that the POS device receives a confirmation indicator).

9. The computer-implemented method of claim I further comprising receiving, from the
merchant account, details of charges adding up to the bill amount of currency as part of the ticket (Para. 0065, The POS module 128 sends the bill data 130 to a billing database 132 hosted by the system server 110 (or by another computer).  The system server 110 sends the bill data 130 to the user's mobile device 106 for display.). 
 
	Claims 11-13 and 16 19 are similarly rejected (Para. 0014 for computer-readable medium).

	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney in view of O’Leary (2013/0262269), Vippagunta (9,928,518) and Hammad (2012/0136796) as applied to claims 1 and 11 above, and further in view of Hunter (2015/0287006).

Turney discloses:
10. The computer-implemented method of claim 1, wherein the login information is received from a customer device while the customer device is at the merchant venue (Para. 0072 as above),
Hunter not Turney discloses:
and the approval to carry out the financial transaction is received from the customer device while the customer device is away from the merchant venue (Para. 0228, user may leave the venue and close the tab at their convenience).
	One of ordinary skill would find it obvious to modify Turney with Hunter as each reference is directed toward similar subject matter of mobile based payment at a venue, particularly a restaurant and, Hunter simply adds to the features already recognized by Turney as opposed to being directed towards a different invention altogether.
Claim 20 is similar to claim 10 and is similarly rejected.







Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694